UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW MEXICO

INRE: MICHELLE LEEANN SANCHEZ, §
Debtor § CASENO,

DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR

1. Pursuant to 11 U.S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above-named debtor(s) and
that compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for
services rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as
follows:

For legal services, I have agreed to accept: $210.00 / hour
Prior to the filing of this statement | have received: $690.00
Balance Due

2. The source of the compensation paid to me was:
DebtorO Other (specify)

3. The source of compensation to be paid to me is: Balance of fees are to be paid through Chapter 13 Plan, subject to
O Debtor] Other (specify) Court approval.

4. 0 Ihave not agreed to share the above-disclosed compensation with any other person unless they are members and
associates of my law firm.

O Ihave agreed to share the above-disclosed compensation with another person or persons who are not members or
associates of my law firm. A copy of the agreement, together with a list of the names of the people sharing in the compensation,
is attached.

5. In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:
a. _ Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition
in bankruptcy;
b. Preparation and filing of any petition, schedules. statements of affairs and plan which may be required;
c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;

6. By agreement with the debtor(s), the above-disclosed fee does not include the following services:

 

CERTIFICATION
I certify that the foregoing is a complete statement of any ag
the debtor(s) in this bankruptcy proceeding.

ent or arrangement for paymentto me for representation of

    
   

 

 

Atbért W. Schimmel
Bar No. 8138
Schimmel Law Office

320 Gold Avenue SW, Suite 1125
Post Office Box 8

Albuquerque, NM 87103-0008

Phone: (505) 837-4400/Fax: (505) 837-2528
spike@schimmellaw.com

 

 

 

 

Michelle LeeAnn Sanchez

 

Case 19-11930-t13 Docé6 Filed 08/22/19 Entered 08/22/19 16:31:44 Page 1 of 1
